258 Ga. 372 (1988)
369 S.E.2d 482
MEDEIROS
v.
TARPLEY.
45713.
Supreme Court of Georgia.
Decided July 1, 1988.
Read, Huddleston & Medori, H. Martin Huddleston, for appellant.
Constance M. Boughan, for appellee.
SMITH, Justice.
The appellee, Linda Tarpley, filed a complaint for modification of child support. The appellant, Thomas Medeiros, filed a motion to dismiss for lack of jurisdiction which was denied.
The parties were divorced in Georgia in 1974. The appellant has *373 resided in North Carolina since 1980, and he has been in full and complete compliance with the divorce decree at all times.
"`Each defendant's contacts with the forum state must be assessed individually...and "[t]he requirements of International Shoe ...must be met as to each defendant..."'" Smith v. Smith, 254 Ga. 450, 452 (330 SE2d 706) (1985). The appellant, unlike the appellant in Smith, supra, has been in full and complete compliance with the Georgia divorce decree since it was entered. We hold that the exercise of jurisdiction over the appellant under the facts of this case is not consonant with the due process notions of fair play and substantial justice.
The trial court's holding that the appellant was subject to its jurisdiction by virtue of OCGA § 9-10-91 (5) was in error and the motion to dismiss should have been granted.
Judgment reversed. All the Justices concur, except Hunt, J., not participating.